internal_revenue_service number release date index number ---------------------------------- ----------------------------- ---------------------------------- in re --------------------------------------------------- ----------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 plr-111445-17 date date legend --------------------------- decedent --------------------- spouse ---------------------------------- trust -------------------------------------------------------------------- trust ------------------------------------------------ trustees ---------------------- son attorney ---------------------------- attorney ---------------------------- date date year year ------------------------ ------------------------ ------- ------- dear ---------------- this responds to your personal representative’s letter of date requesting an extension of time under sec_301 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to allocate generation-skipping_transfer gst_exemption to a_trust facts the facts and representations submitted are summarized as follows decedent executed a will on date decedent’s son son is the personal representative of decedent’s estate decedent died on date under decedent’s will the residue to his estate passed to trust trust created an irrevocable sub-trust trust established plr-111445-17 on date for the benefit of decedent’s spouse and issue no additional transfers have been made to trust section d of trust provides in part that during spouse’s lifetime the trustee shall pay or apply for the benefit of spouse all of the net_income of trust no part of the principal of trust is to be distributed to spouse during her lifetime spouse has a limited power to appoint the principal of trust in favor of decedent’s issue by a writing signed by spouse during her lifetime or by will any property not appointed during spouse’s lifetime or at death passes to decedent’s children if a child predeceases decedent the property is to be distributed to the child’s issue by right of representation attorney prepared form_706 united_states estate and generation-skipping_transfer_tax return for year however attorney failed to allocate decedent’s gst_exemption to trust the error was discovered in year when spouse and son consulted attorney regarding the family estate_planning and discovered that decedent’s gst_exemption had not been allocated to the year transfer to trust on the form_706 you have requested an extension of time under sec_2642 and sec_301_9100-3 to allow to allocate decedent’s gst_exemption to the transfer to trust in year law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter except that if the requirements prescribed by the secretary respecting allocation of post-death changes in value are not met the value of such property shall be determined as of the time of the distribution concerned sec_2642 provides that any allocation to property transferred as a result of the death of the transferor shall be effective on and after the date of the death of the transferor sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting plr-111445-17 comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers is to be treated as if not expressly prescribed by statute and taxpayers may seek an extension of time to make an allocation described in sec_2642 or b under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore son as personal representative of decedent’s estate is granted an extension of time of days from the date of this letter to allocate decedent’s available gst_exemption to the year transfer to trust the allocation will be effective as of the respective date of the transfer to trust and the value of the transfer to trust as determined for federal plr-111445-17 estate_tax purposes will be used in determining the amount of decedent’s gst_exemption to be allocated to trust this allocation should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries by lorraine e gardner lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
